Citation Nr: 1110633	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-11 051A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder.

3.  Entitlement to an initial rating greater than 20 percent prior to August 5, 2009, and greater than 40 percent thereafter, for degenerative disc disease of the lumbosacral spine, status-post fusion.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim of service connection for PTSD and granted his claim of service connection for degenerative disc disease of the lumbosacral spine, status-post fusion, assigning an initial 20 percent rating effective August 2, 2007.  This decision was issued to the Veteran and his service representative in September 2008.  Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal in February 2009, he failed to report for this hearing when it was scheduled in March 2010.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).

Because the Veteran currently resides within the jurisdiction of the RO in St. Louis, Missouri, that facility retains jurisdiction over this appeal.

In a January 2010 rating decision, the RO in St. Louis, Missouri, assigned a higher initial 40 percent rating effective August 5, 2009, for the Veteran's service-connected degenerative disc disease of the lumbosacral spine, status-post fusion.  Because the initial ratings assigned to the Veteran's service-connected degenerative disc disease of the lumbosacral spine, status-post fusion are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having major depressive disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include major depressive disorder, are as stated on the title page of this decision.

The claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in Ethiopia between December 1970 and May 1972 as a medical corpsman.

2.  The Veteran has not reported consistently the in-service stressors which, in his view, led him to develop PTSD after service.

3.  The Veteran did not serve in combat and was not a prisoner of war (POW) during active service.

4.  The Veteran's claimed in-service stressor of being captured and tortured by Ethiopian soldiers simply is not credible because it is not consistent with the facts and circumstances of his service.

5.  The Veteran's claimed in-service stressors are not capable of corroboration.

6.  The Veteran's claimed in-service stressors also have not been corroborated by any of his post-service VA treating physicians during a VA examination or on VA outpatient treatment.

7.  The competent evidence does not contain a diagnosis of PTSD based on a corroborated in-service stressor.

8.  Prior to August 5, 2009, the Veteran's service-connected degenerative disc disease of the lumbosacral spine, status-post fusion, was manifested by, at worst, forward flexion limited to 60 degrees with pain on repetitive range of motion testing limiting flexion additionally to 40 degrees.  Objective evidence of bowel or bladder impairment or of other neurological abnormalities was not shown on clinical examination.  

9.  Effective August 5, 2009, the Veteran's service-connected degenerative disc disease of the lumbosacral spine, status-post fusion is manifested by, at worst, forward flexion limited to 20 degrees.  Objective evidence of bowel or bladder impairment or of other neurological abnormalities has not been shown on clinical examination.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for an initial rating greater than 20 percent prior to August 5, 2009, and greater than 40 percent thereafter for degenerative disc disease of the lumbosacral spine, status-post fusion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5241 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

With respect to the Veteran's service connection claim for PTSD, the Board notes that, in letters issued in August 2007 and in May 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed PTSD to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for PTSD.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the August 2007 and May 2008 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's higher initial rating claims for degenerative disc disease of the lumbosacral spine, status-post fusion, are "downstream" elements of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted above, in August 2007 and in May 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for degenerative disc disease of the lumbosacral spine, status-post fusion, and because the Veteran was fully informed of the evidence needed to substantiate his claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice as to what was required to substantiate a claim of service connection was provided in August 2007 and in May 2008 prior to the August 2008 rating decision which denied the Veteran's service connection claim for PTSD; thus, this notice was timely with respect to this claim.  Because both of the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board; as noted in the Introduction, the Veteran failed to report for his Travel Board hearing when it was scheduled in March 2010.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has contended that he was treated by a Dr. Petersen in Austin, Texas, between May and August 2006 for his service-connected degenerative disc disease lumbosacral spine, status-post fusion.  In response to requests for these records, Dr. Petersen's office notified the RO in October 2007 and in May 2008 that it had no records for the Veteran for this time period.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not been provided with VA examinations which address the contended causal relationship between the claimed PTSD and active service.  There is no competent evidence, other than the Veteran's statements, which indicates that PTSD may be associated with service.  As will be explained below in greater detail, there is no competent evidence of an in-service stressor.  Service connection for PTSD cannot be granted in the absence of an in-service stressor and an after-the-fact medical opinion cannot serve as the basis for corroboration of an in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).   The Veteran's claimed in-service stressors also have not been corroborated by any of his post-service VA treating physicians during a VA examination or on VA outpatient treatment.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).  The Veteran had training as a medical corpsman during active service and is competent to testify as to the etiology of his PTSD.  Although the Veteran is competent to diagnose PTSD based on his in-service training as a medical corpsman, VA already has conceded that there is a diagnosis of PTSD of record.  What is missing in this case is a corroborated in-service stressor on which a competent diagnosis of PTSD must be based.  The Veteran's alleged in-service stressors are inherently incredible because they are not consistent with the facts and circumstances of his service and are incapable of corroboration by the Joint Services Records Research Center (JSRRC).  The inconsistencies in the record and the inherently incredible nature of the Veteran's lay statements regarding his alleged in-service stressors undercut the probative value of these statements.  Thus, the Board finds that an examination for PTSD is not required even under the low threshold of McLendon.  The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected degenerative disc disease of the lumbosacral spine, status-post fusion.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for PTSD

The Veteran contends that he incurred PTSD as a result of active service.  He specifically contends that, while on active service in Ethiopia, he was captured and tortured by Ethiopian soldiers and then was ordered not to report this incident by U.S. Embassy personnel.  He contends that he was a POW of the Ethiopian Army while they held him captive and tortured him and he should be considered to have served in combat while in Ethiopia.  He also contends that he was held at gunpoint in March 1971 by an Ethiopian soldier until he complied with that soldier's order to leave an area he had driven in to with his civilian vehicle by mistake.  He contends further that, in March 1971, the civilian vehicle he was driving was shot at by unnamed persons who may have been Ethiopian Army soldiers.  He alternatively contends that he was the victim of an in-service personal assault as a result of his being tortured while on active service in Ethiopia.    

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  The Board notes initially that the Veteran does not contend, and the evidence does not show, that he was diagnosed as having PTSD during active service.  The Board also notes initially that the Veteran does not contend that he diagnosed himself as having PTSD during active service on the basis of his acknowledged in-service training as a medical corpsman.  The Veteran has contended instead that he served in combat while on active service in Ethiopia because he was captured by soldiers in the Ethiopian Army, held against his will as a POW, and tortured for 2 days before being turned over to personnel from the U.S. Embassy in Ethiopia.  The Board observes that the Veteran has not reported consistently the alleged in-service stressors which, in his view, led him to develop PTSD.  In a September 2007 statement, the Veteran identified several in-service stressors which had occurred allegedly during his active service in Ethiopia.  In one incident which allegedly occurred in March 1971, the Veteran contended that he was held at gunpoint by an Ethiopian soldier until he complied with that soldier's order to leave an area he had driven in to with his civilian vehicle by mistake.  The Veteran also contended that, later in March 1971, the civilian vehicle he was driving was shot at by unnamed persons who may have been Ethiopian Army soldiers.  The Veteran contended further that, in April or May 1971, he rode his bicycle past an Ethiopian Army checkpoint and was captured and tortured for 2 days and was accused of being an American spy and plotting to kill the Governor General of Ethiopia.  After allegedly being tortured for 2 days, the Veteran reported that he had been turned over to 2 people from the U.S. Embassy who told him that, if he reported the incident, he would be court-martialed.

The Board finds that the Veteran's alleged in-service stressor of being held against his will as a POW and being tortured by elements of the Ethiopian Army is inherently incredible because it is inconsistent with the facts and circumstances of his service as a medical corpsman at a U.S. Army Hospital in Ethiopia.  The Veteran's service personnel records confirm that he served in Ethiopia between December 1970 and May 1972.  These records also show that his principal duty in Ethiopia was as a "ward specialist" while assigned to a U.S. Army Hospital in Asmara, Ethiopia.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was medical specialist (or medical corpsman).  The National Personnel Records Center in St. Louis, Missouri (NPRC) confirmed in November 2007 that there was no record that the Veteran had been a POW during active service.  In an unappealed Administrative Decision dated in January 2008, the RO found that the Veteran was not a POW during active service and was not considered a former POW for VA compensation purposes.  

There also is no evidence that the Veteran engaged in combat with the enemy at any time during active service, including while he was assigned to the U.S. Army Hospital in Asmara, Ethiopia.  See generally 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  The Board notes that the Veteran does not contend - and his service personnel records do not show - that he was awarded any combat medals or citations for his alleged combat service.  Instead, it appears that the Veteran contends that, although he did not serve in combat while on active service, his status as a POW after being captured and tortured by elements of the Ethiopian Army entitles him to consideration as a combat Veteran.  The Board observes that, after the Veteran was informed by the RO in its January 2008 Administrative Decision that his alleged POW service and status as a former POW could not be corroborated, he dropped his assertion of POW status and asserted instead that he had been a victim of an in-service personal assault which had led to his PTSD.  The Veteran asserted that the alleged in-service personal assault which led him to develop PTSD was the same incident where he allegedly was captured and tortured by elements of the Ethiopian Army.  The Board concludes that the only thing in common between the Veteran's reported in-service stressor of being captured, held against his will as a POW, and tortured for 2 days by elements of the Ethiopian Army and the actual facts and circumstances of his active service is that both the alleged in-service incident and some of the Veteran's active service occurred in Ethiopia.

The Veteran's inconsistencies in reporting his alleged in-service stressors also undermine the probative value of his lay statements regarding these alleged incidents.  The Board notes that, although the Veteran reported several in-service stressors in September 2007, he focused only on the alleged in-service stressor of being captured and tortured as a POW in subsequent statements submitted to VA (even after the RO determined that the Veteran's status as a former POW could not be corroborated and informed him of this determination).  It appears that the Veteran dropped the initially reported in-service incidents of being held at gunpoint briefly by an Ethiopian soldier after driving in to the wrong area and being shot at while driving his civilian vehicle in Ethiopia.  More importantly, none of the in-service stressors reported by the Veteran are capable of corroboration by the JSRRC.  

The Board notes that VA recently amended 38 C.F.R. § 3.304 by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which liberalized the prior requirement for independent corroboration of in-service stressors.  For any appeal which was filed at the Board but not adjudicated before July 13, 2010, as in this case, the revised § 3.304 provides that, in certain limited circumstances, a VA psychiatrist or psychologist's opinion can serve to corroborate a Veteran's alleged in-service stressor where such stressor results in a diagnosis of PTSD provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  In this case, however, the Board finds that the revised § 3.304 is not applicable because none of the Veteran's alleged in-service stressors are consistent with the places, types, and circumstances of his service.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of the revised § 3.304 to July 13, 2010).  The Veteran also has not contended, and the evidence does not show, that his claimed in-service stressors involve fear of hostile military or terrorist activity as contemplated by the revised regulations.  Id.  The Board acknowledges that the post-service medical evidence contains a diagnosis of PTSD.  None of the Veteran's post-service VA treating physicians who diagnosed him as having PTSD provided an opinion which could serve to corroborate his alleged in-service stressor where that stressor also resulted in a diagnosis of PTSD.  Id.  

The Veteran's VA outpatient treatment records also do not show that he reported his in-service experiences consistently to his post-service VA treating physicians who diagnosed him as having PTSD.  For example, on VA outpatient treatment in February 2007, the Veteran reported that he had experienced something "that was so frightening, horrible or upsetting" that, in the prior month, he had had nightmares, tried hard not to think about it or went out of his way to avoid situations which reminded him of it, was on guard constantly, watchful, or startled easily, and felt numb or detached from others, activities, or his surroundings.  The Veteran's PTSD screen score was 4/4 and his PTSD screen was positive, although the specific incident(s) which led to this positive PTSD screen were not identified.  On subsequent VA outpatient treatment in September 2007, approximately 7 months later, however, the Veteran specifically denied that he ever had experienced something "that was so frightening, horrible or upsetting" that, in the prior month, he had had nightmares, tried hard not to think about it or went out of his way to avoid situations which reminded him of it, was on guard constantly, watchful, or startled easily, and felt numb or detached from others, activities, or his surroundings.  The Veteran's PTSD screen score in September 2007 was 0/4 and his PTSD screen was negative.  The basis for the Veteran's apparently inconsistent PTSD screen in February and September 2007 is not clear from a review of his VA outpatient treatment records.  Nor has the Veteran explained why he answered the same questions inconsistently when he was screened for PTSD in February and September 2007.  These inconsistencies again undercut the probative value of the Veteran's statements concerning his alleged in-service stressors.  They also demonstrate that he did not report his in-service experiences consistently to his post-service VA treating physicians.

The Board acknowledges that, on VA outpatient treatment in March 2007, the Veteran reported that his in-service stressors included being captured and held as a spy by the Ethiopian Army where he was tortured for 2 days before being released to the U.S. Embassy.  The Veteran also reported that, although he had been trained as a medic, his main duties during service were as a narcotics/drug investigator with the U.S. Army's Criminal Investigation Division (CID).  Mental status examination of the Veteran showed unremarkable psychomotor activity, no suicidal or homicidal ideation, mania, or psychotic behavior, mild anxiety, coherent thoughts, and grossly intact cognition.  The Veteran's Global Assessment of Functioning (GAF) score was 55, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The assessment was PTSD.

In August 2007, it was noted that the Veteran discussed extensively about being confined during active service "in a holding cell by Ethiopian nationals and then having to keep silent about it because he was told to do so by his commanding Colonel."  The VA social worker stated that she was working with the Veteran on the PTSD resulting from this period of service.  Mental status examination of the Veteran showed he was teary eyed, distraught, but talkative, with no suicidal or homicidal ideation and no evidence of psychosis.  The assessment was PTSD.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board has found that the Veteran's reported in-service history of being captured and tortured by elements of the Ethiopian Army is inherently incredible because it is not consistent with the facts and circumstances of his active service.  With regard to the Veteran's March 2007 report that, although he had been trained as a medical corpsman, he had served as a U.S. Army CID narcotics investigator during active service, the Board notes that, in addition to the lack of any corroborating evidence concerning the inherently incredible report of being captured, held against his will as a POW, and being tortured by elements of the Ethiopian Army during active service, there also is no support for his assertion that the Veteran worked as a U.S. Army CID narcotics investigator anywhere in his service personnel records.  These records show only that he served as a ward specialist and a medical examination specialist during active service.  Accordingly, to the extent that the diagnosis of PTSD found in the Veteran's VA outpatient treatment records is based on his reported in-service history, which the Board has found inherently incredible, such medical evidence is not probative on the issue of whether the Veteran's PTSD is related to active service.

In summary, the Board finds that there is no competent medical evidence, to include a nexus opinion, which shows that the Veteran has been diagnosed as having PTSD based on a corroborated in-service stressor.  The Veteran has not submitted or identified any evidence showing such a diagnosis.  His claimed in-service stressors are inherently incredible and not consistent with the places, types, and circumstances of his service.  Nor has he submitted or identified sufficient information or evidence which would permit corroboration of his claimed in-service stressors on which a valid diagnosis of PTSD must be based.  Accordingly, the Board finds that service connection for PTSD is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of PTSD have been continuous since service.  He asserts that he continued to experience symptoms relating to PTSD (nightmares and flashbacks) after he was discharged from active service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of PTSD after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of PTSD since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination in November 1972, he denied any history or complaints of psychiatric symptoms, including PTSD.  Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be normal psychiatrically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to PTSD for approximately 35 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (November 1972) and initial reported symptoms related to PTSD in February 2007 (nearly a 35-year gap) when his PTSD screen was positive on VA outpatient treatment.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding that lengthy period of absence of medical complaints for condition can be considered as factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

As discussed above, during the recent VA compensation claim, the Veteran provided statements concerning his alleged in-service stressors which were inherently incredible and incapable of corroboration by the JSRRC.  Nor did any of his post-service VA treating physicians provide a competent diagnosis of PTSD which could serve as corroboration for his alleged in-service stressors.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of the revised § 3.304 to July 13, 2010).  The inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for years after service.  The Veteran's own inconsistencies in reporting his in-service history to his post-service VA treating physicians also undercut the probative value of his lay assertions.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Higher Initial Ratings for Degenerative Disc Disease of the Lumbosacral Spine

The Veteran contends that his service-connected degenerative disc disease of the lumbosacral spine, status-post fusion, is more disabling than currently evaluated.  

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected degenerative disc disease of the lumbosacral spine, status-post fusion, currently is evaluated as 20 percent disabling prior to August 5, 2009, and as 40 percent disabling thereafter under 38 C.F.R. § 4.71a, DC 5241 (spinal fusion).  See 38 C.F.R. § 4.71a, DC 5241 (2010).

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned under the General Rating Formula for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned under the General Rating Formula for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DC's 5235-5243.

Note (1) to the General Rating Formula provides that VA should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2) states that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) directs to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2010).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2010).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Board finds that the preponderance of the evidence is against the Veteran's claims for an initial rating greater than 20 percent prior to August 5, 2009, and greater than 40 percent thereafter, for degenerative disc disease of the lumbosacral spine, status-post fusion ("low back disability").  Despite the Veteran's assertions to the contrary, the competent evidence shows only that, prior to August 5, 2009, his service-connected low back disability was manifested by, at worst, forward flexion limited to 60 degrees with pain on repetitive range of motion testing limiting flexion additionally to 40 degrees (as seen on VA examination in February 2008).  The Veteran's service treatment records show that, at his enlistment physical examination in May 1969, clinical evaluation of the spine showed a mild right spasm in the Veteran's spine although his lumbosacral spine was essentially within normal limits.  The Veteran was treated for muscular low back pain in May 1971 and was hospitalized for 23 days in June 1971 for bed rest for treatment of muscular low back pain.  The Veteran again was treated for low back pain from January through March 1972.  The Veteran reported a medical history of recurrent back pain at his separation physical examination in November 1972 although clinical evaluation of the spine was normal.

The Veteran's post-service treatment records show that, on private outpatient treatment in July 2005, the Veteran complained of right para-lumbar pain which had been going on for several months if not longer and radiated to the right thigh.  The Veteran denied any bowel or bladder symptoms.  Objective examination showed tenderness in the right sacroiliac joint adjacent to a lumbar scar and normal heel-toe walk and squat.  His back hurt with internal rotation of the right hip.  The private examiner doubted that there was a radiculopathy.

In a September 2006 letter, James E. Hansen, M.D., stated that the Veteran complained of low back pain, bilateral buttock pain, and bilateral lower extremity pain and paresthesias.  He reported a history of back surgeries in 1979 and in 1993.  He rated his pain as 5-6/10 on a pain scale (with 10/10 being the worst pain) when sitting and 9-10/10 on a pain scale when standing and walking.  He stated that his pain was aggravated by ambulation and improved by lying down and taking pain medication.  He was unable to walk long distances any more.  He denied any bowel, bladder, or sexual dysfunction.  Physical examination showed he was in a moderate amount of distress during the examination focused on the lower back and bilateral lower extremities.  Palpation and percussion of the lumbar spine showed no deformity and produced no tenderness.  The Veteran was tender over the sciatic notch and right sacroiliac joint area.  Sensation was intact.  The assessment was low back pain, bilateral buttock pain, right greater than left, and bilateral lower extremity paresthesias likely related to a neuro-compressive lesion and probable lumbar stenosis and some symptoms suggestive or neurogenic claudication.

On private outpatient treatment in January 2007, the Veteran's complaints included a stiff back "although it is not terrible."  His surgical history included lumbar stenosis surgery in November 2006 followed by a loosening of surgical hardware, another procedure, infection of the hardware, and treatment for this with antibiotics.  The assessment included lumbar surgery with infected hardware, non-MRSA, probably osteomyelitis.

On VA outpatient treatment in February 2007, the Veteran's complaints included chronic low back pain.  Objective examination showed he ambulated with a limp and using a cane.  There was a long mid-line deep surgical scar in the lumbosacral spine.  The assessment included low back pain.

On private outpatient treatment in April 2007, the Veteran complained that his back always was painful and hurt when he moved in certain directions.  His back pain radiated down in to his anterior legs and sometimes in to his lateral knees.  The private examiner stated that this was a very significant problem.  The Veteran stated that his ability to work around the house was impaired.  The Veteran's wife stated that the back was hypersensitive to touch and was concerned that there still was an infection in that area.  The Veteran also stated that, when he got up and walked a few steps, he experienced pain in his lateral hips that was a sharp pain that could get quite severe.  He stated that it really was not muscular pain.  Objective examination of the back showed a healed lumbar scar which was hypersensitive.  The Veteran was able to heel-toe walk and squat normally.  The assessment was symptoms of a lumbar radiculopathy.  The private examiner stated that he was concerned about the continued tenderness over the spinal area and could not tell whether this was a matter of healing or whether there was an active infection.

In an April 2007 letter, Daniel L. Peterson, M.D. stated that the Veteran's complaints included severe low back pain, some severe tenderness to the mid-lumbar region, mostly off to the left, and tenderness in the paraspinal aspect of a prior surgical incision.  It was noted that the Veteran had undergone multiple low back operations in the previous several months, including a lumbar fusion revision.  Physical examination showed he clearly was in pain, was somewhat disheveled, sat with an antalgic gait, and walked with a walker.  Physical examination of the back showed decreased range of motion and significant tenderness to the paraspinal region, left greater than right.  Dr. Peterson stated that the Veteran had a long complicated spinal surgery history with what he felt were essentially some experimental types of hardware applications.  He also stated that the surgical hardware used on the Veteran "seems to be in my mind completely contrary to everything we know about degenerative disc disease followed by infection and revision."  

On pre-surgical consultation dated in May 2007, 1 day prior to lumbar fusion surgery, John K. Politz, M.D., noted that the Veteran's complaints were complicated spinal stenosis, post-laminectomy syndrome, and mechanical low back pain.  The Veteran reported that his back trouble dated to 1979.  Dr. Politz stated that it had been recommended that the Veteran undergo removal of all of the posterior hardware previously placed in his low back in other prior surgeries with appropriate anterior fusion as well.  The Veteran also had a medical history of multiple incisions & drainage for infections.  Physical examination showed a low lumbar incision in his back which had been opened twice.  The impression was complex lumbar spine disease with the need for posterior removal of hardware, followed by anterior fusion from L2-S1 and then posterior fixation with pedicle screws and rods.

A review of the surgical report from the Veteran's May 2007 lumbar fusion surgery indicates that the pre- and post-operative diagnoses were a history of multiple lumbar spinal surgeries with failed X-lift, insertion of satellite at L2-3, L4-5, epidural abscess, and wound infection.  The Veteran's posterior hardware was removed and an anterior lumbar interbody fusion at L2 through L5 was performed.  There were no complications.

On neurosurgical follow-up a week after surgery in May 2007, Dr. Peterson stated that the Veteran was doing well and his wounds had healed nicely.  The Veteran's x-rays showed good alignment.

In July 2007, it was noted that the Veteran was doing quite well.  He complained of a little bit of residual leg pain and some moderate back pain but stated that he was "quite a bit better."  He denied any specific numbness, tingling, weakness, or other neurological complaints "that are in any way ominous or bothersome."  The Veteran's x-rays showed an excellent alignment and satisfactory post-operative result.

On VA outpatient treatment in September 2007, the Veteran's complaints included chronic low back pain.  He reported a history of back surgery in May 2007.  Objective examination showed that his back was status-post surgery.  He ambulated with a limp and used a cane.  The assessment included low back pain.

On VA examination in February 2008, the Veteran's complaints included constant pain across the lumbar spine radiating to the lumbosacral spine dermatome (numb spots over the lateral aspect of both lower legs and dorsum of each foot over the first 3 digits).  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  The Veteran rated his pain a 5-8/10 on a pain scale (with 10/10 being the worst pain).  His low back pain increased if he stood up too long (more than 3 minutes), walked more than 50 yards, or sat too long (more than 30-60 minutes).  The Veteran walked unaided and did not use a cane, crutches, or walker.  He denied any bowel or bladder symptoms or any history of falls.  The Veteran's history of multiple back surgeries was noted.  He denied that his low back pain had any impact on his activities of daily living, although he avoided strenuous back activities.  Physical examination showed forward flexion of the lumbosacral spine limited to 60 degrees, extension to 30 degrees, lateral flexion to 30 degrees in each direction, lateral rotation to 30 degrees in each direction, with pain throughout forward flexion.  Repetitive forward flexion gradually decreased the Veteran's range of motion and lumbosacral spine function to 40 degrees due to increasing pain, although the Veteran was obese and had a very obese abdomen.  There was no spasm but weakness and tenderness were present over both lumbar muscle areas.  There was guarding of movement but no spasm and decreased lumbar spine contour.  There was an antalgic gait upon initiation of ambulation.  There also was normal posture and lower back musculature.  Neurological examination showed decreased sensation over the lateral aspect of both lower legs and over the 3 first digits on both feet, right greater than left.  There was normal motor strength and heel and toe walk.  The VA examiner opined that the Veteran's present lower back condition was as likely as not related to his in-service treatment for low back problems.  The diagnoses included degenerative disc disease of the lumbosacral spine, status-post-fusion.  

The Board acknowledges the Veteran's complaints of low back pain.  Despite these complaints, the Board notes that the competent evidence does not show that the Veteran's service-connected degenerative disc disease of the lumbosacral spine, status-post fusion was manifested by ankylosis (whether favorable or unfavorable) or by forward flexion limited to 30 degrees or less such that an initial rating greater than 20 percent is warranted prior to August 5, 2009 for his service-connected low back disability.  See 38 C.F.R. § 4.71a, DC 5241 (2010).  The Board also recognizes that the Veteran was treated for low back problems during active service and the VA examiner provided a nexus opinion in February 2008 which related his current low back disability to active service.  At that examination, the Veteran's lumbosacral spine was limited to 60 degrees of flexion and, following repetitive range of motion testing, flexion was reduced to 40 degrees.  The remaining post-service VA and private treatment records dated prior to August 5, 2009, do not show that the Veteran's forward flexion of the lumbosacral spine was less than 30 degrees.  It appears that, although the Veteran had lumbosacral spine fusion surgery in May 2007 which also removed previous surgical hardware because it had become infected, this surgery did not result in any objective worsening of his service-connected low back disability.  The Veteran himself reported that he was doing better in July 2007 following surgery.  VA examination in February 2008 also found guarding of movement, decreased lumbar spine contour, an antalgic gait upon initiation of ambulation, and decreased sensation, but no spasm,  normal posture and lower back musculature, and normal motor strength and heel and toe walk.  The Board further acknowledges the Veterans complaints of radiculopathy and other neurological pathology.  As will be discussed in greater detail below, the record dated both prior to and following August 5, 2009, does not contain objective evidence of bowel or bladder impairment or of other neurological abnormalities that would warrant a separate rating for neurological manifestations of the Veteran's service-connected degenerative disc disease of the lumbosacral spine, status-post fusion.  The competent evidence indicates that, although the Veteran complained of radiculopathy which he associated with this low back disability, when these complaints were investigated clinically, they yielded negative findings.  In summary, the record does not contain, and the Veteran has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 20 percent prior to August 5, 2009, for his service-connected low back disability.  Thus, the Board finds that the criteria for an initial rating greater than 20 percent prior to August 5, 2009, for the Veteran's service-connected degenerative disc disease of the lumbosacral spine, status-post fusion, have not been met.  Id.

The Veteran also is not entitled to an initial rating greater than 40 percent effective August 5, 2009, for his service-connected degenerative disc disease of the lumbosacral spine, status-post fusion.  On VA examination on August 5, 2009, the Veteran's complaints included constant pain across the lumbar spine areas radiating in to both buttocks and from the right upper thigh to the right side of the scrotum, numbness, and a burning sensation.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  The Veteran rated his low back pain as 3/10 on a pain scale (with 10/10 being the worst pain) with flare-ups which he rated as 8/10 on a pain scale at 50 yards' walking, 2 minutes of standing still, or sitting for 10 minutes.  He denied experiencing any falls.  During the exacerbations of his low back pain, the Veteran stated that he experienced a decrease in range of motion and spine function.  He denied any bowel or bladder complaints and avoided intercourse due to low back pain.  He reported using a wheeled walker for the prior 3 months because it helped his ambulation.  He denied using a brace.  The Veteran's surgical history was noted.  The Veteran stated that he could perform his usual activities of daily living except for activities requiring bending over like putting on and taking off his socks and shoes.  He was unable to lift anything weighing more than 15-20 pounds and he was able to drive.  The VA examiner noted that the Veteran had been sitting for 25 minutes during the examination and did not stand up or walk.  

Physical examination in August 2009 showed forward flexion of the lumbosacral spine to 20 degrees, extension to 10 degrees, lateral flexion to 20 degrees in each direction, and lateral rotation limited to 30 degrees in each direction.  There was pain throughout forward flexion, at the end of extension, and at the end of right lateral flexion.  There was no decrease in range of motion or function after repetitive forward flexion.  Three also was no muscle spasm although there was weakness and tenderness over both lumbar areas.  There was guarding of movement and decreased lumbar lordosis despite a very obese, pendulous abdomen.  No postural abnormalities were present although there was a fixed lumbar contour due to status-post extensive fusion surgery.  The Veteran had normal musculature and a semi-flexed gait going from his chair to the examining table without his wheeled walker.  There was mild decreased sensation on both great toes.  Motor examination was normal with no muscle atrophy.  The diagnoses included degenerative disc disease, status-post fusion with spinal stenosis and loss of range of motion.

The Board again acknowledges the Veteran's continuing complaints of low back pain.  The competent evidence also indicates that, on VA examination on August 5, 2009, the Veteran's disability attributable to his service-connected degenerative disc disease of the lumbosacral spine, status-post fusion, had worsened.  His forward flexion of the lumbosacral spine had worsened to only 20 degrees with pain throughout but no additional limitation of motion on repetitive testing.  No postural abnormalities were present, however, to include ankylosis (whether favorable or unfavorable).  The Veteran's lumbosacral spine was in a fixed lumbar contour due to his extensive fusion surgery.  Accordingly, the Board finds no indication in the competent evidence (in this case, the VA examination report dated on August 5, 2009) that the Veteran's service-connected low back disability has resulted in ankylosis of the thoracolumbar spine or the entire spine (whether favorable or unfavorable) such that an initial rating greater than 40 percent effective August 5, 2009, is warranted.  See 38 C.F.R. § 4.71a, DC 5241 (2010).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 40 percent effective August 5, 2009, for his service-connected low back disability.  Thus, the Board finds that the criteria for an initial rating greater than 40 percent effective August 5, 2009, for the Veteran's service-connected degenerative disc disease of the lumbosacral spine, status-post fusion, are not met.  Id.

As indicated above, the Board also finds that a separate rating for bowel or bladder impairment or other neurological abnormality associated with the Veteran's service-connected degenerative disc disease of the lumbosacral spine, status-post fusion, is not warranted.  He has denied repeatedly that he experiences any bowel or bladder impairment associated with these disabilities, including on both VA examinations conducted during the pendency of this appeal.  

The competent evidence indicates that, although the Veteran complained of radiculopathy which he associated with this low back disability, when these complaints were investigated clinically, they yielded negative findings.  There also is no diagnosis of neurological findings in the competent evidence of record; only the Veteran's complaints of radiculopathy and the presence of certain neurological symptoms are noted.  For example, although the Veteran complained of right para-lumbar pain which radiated to the right thigh in July 2005, the private examiner doubted that there was a radiculopathy.  Dr. Hansen also concluded in his September 2006 letter that there were some symptoms suggestive of neurogenic claudication.  Neurological examination in February 2008 showed decreased sensation over the lateral aspect of both lower legs and over the first 3 digits of both feet.  On VA examination in August 2009, although the Veteran complained of pain across the lumbar spine which radiated to both buttocks and from the right upper thigh to the right side of the scrotum, physical examination showed only decreased sensation on both great toes.  The record does not show and the Veteran has not identified or submitted any competent objective evidence of bowel or bladder impairment or of other neurological abnormalities resulting from his service-connected degenerative disc disease of the lumbosacral spine, status-post fusion, such that a separate rating is warranted.  Thus, the Board finds that a separate rating for neurological manifestations associated with his service-connected degenerative disc disease of the lumbosacral spine, status-post fusion, is not warranted.

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected degenerative disc disease of the lumbosacral spine, status-post fusion, is not warranted.  Consideration of additional staged ratings also is not appropriate in light of the higher initial 40 percent rating assigned for his service-connected degenerative disc disease of the lumbosacral spine, status-post-fusion, in the January 2010 rating decision.  See Fenderson, 12 Vet. App. at 119.  

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected degenerative disc disease of the lumbosacral spine, status-post-fusion.  38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected low back disability are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected low back disability.  This is especially true because the 40 percent rating currently assigned for this disability effective August 5, 2009, contemplates moderately severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  With the exception of his hospital stay for lumbar fusion surgery in May 2007, it does not appear that the Veteran has been hospitalized for treatment of his service-connected low back disability at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 

§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an initial rating greater than 20 percent disabling prior to August 25, 2009, and greater than 40 percent thereafter for degenerative disc disease of the lumbosacral spine, status-post fusion, is denied.


REMAND

The Veteran essentially contends that he incurred his current acquired psychiatric disability, to include major depressive disorder, as a result of active service.  As noted above, the Board has found that service connection is not warranted for PTSD because there is no valid diagnosis of PTSD based on a corroborated in-service stressor.  The medical evidence also shows that the Veteran has been diagnosed as having an acquired psychiatric disability other than PTSD.  Specifically, the Board notes that, following VA outpatient treatment in November 2007, he was diagnosed as having major depressive disorder.  In light of the Court's decision in Clemons, the claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, is remanded for an examination which addresses the contended causal relationship between the Veteran's current acquired psychiatric disability other than PTSD and active service.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice on the claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder.  A copy of the notice letter should be included in the claims file.

2.  Then, schedule the Veteran for VA examination which addresses the nature and etiology of his acquired psychiatric disability other than PTSD, to include major depressive disorder.  The claims file must be provided to the examiner(s) for review.  Based on a review of the claims file and the results of the Veteran's psychiatric examination, the examiner(s) is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include major depressive disorder, if diagnosed, is related to active service or any incident of such service.  A complete rationale should be provided for any opinion(s) expressed.

3.  Thereafter, readjudicate the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder.  If the benefits sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


